DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-4 are allowed.

REASON FOR ALLOWANCE

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 1 with the allowable feature being:” A wiring structure of a wire harness which is a wiring structure of a wire harness of an automobile roof portion in which a wire harness is fixed to an adhesive member wherein on at least a part of a bent portion which is wired by bending a plurality of electric wires of the wiring path of the wire harness, the plurality of electric wires are sandwiched between two belt-shaped tapes in which both side edges in the width direction, are arranged side by side , and are attached to an adhesive surface provided on an inner surface of at least one of the two tapes, thereby providing a restraint portion in which the bundle of the electric wires is held, a portion excluding the restraint portion is a non-restraint portion in which the plurality of electric wires are unrestrained, and an outer surface of one of the two tapes in the restraint portion is attached to the adhesive member, whereby the wire harness is fixed to the surface of the roof lining.”
Therefore, claim 1 is allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 3 with the allowable feature being:” A wire harness which is a wire harness for an automobile roof portion that is fixed and wired to an adhesive member laid on a surface of a roof lining of an automobile, wherein on at least a part of a bent portion which is wired by bending a plurality of electric wires of the wiring path of the wire harness, the plurality of electric wires are sandwiched between two belt-shaped tapes are arranged side by side, and are attached to an adhesive surface provided on an inner surface of at least one of the two tapes, thereby providing a restraint portion in which the bundle of the electric wires is held in a flat shape, and a portion excluding the restraint portion is a non-restraint portion m which the plurality of wires are unrestrained.”
Therefore, claim 3 is allowed.
Claims 2 and 3 are also allowed as being directly or indirectly dependent of the allowed base claims 1 and 3.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F MCALLISTER whose telephone number is (571)272-2453. The examiner can normally be reached Monday-Friday 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL F MCALLISTER/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847